EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ms. Beverly Marsh (reg. no. 62,302) on 05/23/2022.

The application has been amended as follows: 
In the Claim:
	
	Claims 1-10 have been cancelled.

Reasons for Allowance
Claims 11-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record, taken alone or in combination, fail to teach or fairly suggest a product dispensing device comprising: a chassis; a paddle arm pivotably connected to said chassis, said paddle arm comprising a contact section and a connector, said paddle arm configured for pivoting movement between a resting position and an actuated position by application of force by a user at said contact section, and said paddle arm comprising a damper on a distal portion of said paddle arm, said damper having a series of teeth; a paddle arm spring associated with said paddle arm, said paddle arm spring configured to exert an outward force on said paddle arm; a dog pivotably connected to said paddle arm at a pivot point; a pivot device positioned on said chassis; a dog spring having a first end and a second end, said first end connection to a portion of said dog proximate to said connector, and said second end connected to said connector, wherein said dog spring is configured to cause a rotational movement of said dog about said pivot point; and a drive gear, said drive gear configured to fit within a slot in said chassis, said drive gear associated with a drive gear spring and configured to exert an outward force on said drive gear, said drive gear positioned such that when force is applied to said contact section sufficient to cause said paddle arm to pivot to an actuated position, wherein said dog is configured to contact said drive gear and moves said drive gear in a first direction within said slot until a lower portion of said dog contacts 4said pivot device when said paddle arm reaches said actuated position and pivots such that an upper portion of said dog slides underneath a lower portion of said drive gear and said drive gear moves within said slot in a second direction as recited in claim 11 and further limitations of the dependent claims 12-20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
References: Mason (US 2016/0307390); Yu (US 2004/0140318); Ormerod (US 6,615,623) and Morad et al. (US 2020/0060902) are cited because they are related to vending machine.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuyen Kim Vo whose telephone number is (571)270-1657. The examiner can normally be reached Mon- Thurs: 8AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN PAIK can be reached on (571) 272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUYEN K VO/Primary Examiner, Art Unit 2887